DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, page 9-10, filed January 21, 2021, with respect to the rejection(s) of claim(s) 2-6, 8-16, 18-22 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art references.
With respect to the previous double patenting rejection. The rejection is withdrawn because a particular claim limitation does not appear to correlate the prior patents. Specifically the limitation, “wherein the backup host performs at least a first host responsibility of the host responsibilities before the current host is dropped out of the network”, occurs before the interruption not after the interruption.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5, 9-13, 15, and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkley et al., US 8,990,305 B2 (hereafter referred to as Barkley) in view of Nilsson et al., US 9,318,003 B2 (hereafter referred to as Nilsson).
Regarding claim 2, Barkley teaches a method for managing host responsibilities (column 1, lines 49-57; “The conferencing server may include a virtual conference manager arranged to select one or more client terminals participating in a conference call to operate as a virtual conferencing server.” column 3, lines 55-63; “SIP is a proposed standard for initiating, modifying, and terminating an interactive user session that involves multimedia elements such as video, voice, instant messaging, online games, and virtual reality.”), the method comprising: 
evaluating a plurality of clients within a network to identify at least one of the clients satisfying backup viability criteria (column 2, lines 21-25; “Selection of the client terminals can be driven by criteria such as performance of the hardware, amount of dynamic memory available on the machine or bandwidth available on the connections to and from the machine hosting the client terminal.”); 
designating the identified client as a backup host to a current host within the network (column 7, lines 30-39; “Virtual conference manager 104 may be arranged to select a client terminal 106-1-m participating in a conference call to operate as a virtual conferencing server. Virtual conference manager 104 may select a particular client terminal 106-1-m based on various types of selection criteria …”); 
transmitting network information regarding one or more responsibilities of the current host to the backup host (column 7, lines 45-56; “Once a client terminal 106-1-m has been selected, virtual conference manager 104 may send control information to a virtual 
identifying via the backup host that the current host has failed to perform one of the host responsibilities (column 13, lines 11-22; “If a failure condition is detected for client terminal 106-4 operating as a first virtual conferencing server, client terminal 106-6 may be transferred from the first virtual conferencing server 106-4 to the second virtual conferencing server 106-5 as indicated by arrow 124.”); and 
replacing the current host with the backup host, wherein the backup host performs the host responsibilities based on the network information (column 7, lines 56-62; “Once a client terminal 106-1-m has been transformed or instantiated as a virtual conferencing server, virtual conference manager 104 may transfer or program the virtual conferencing server with certain conference call operations for one or more other client terminals 106-1-m from conferencing server 102 to the virtual conferencing server.”). Barkley does not specifically teach wherein the backup host performs at least a first host responsibility of the host responsibilities before the current host is dropped out of the network. However, in the same field of endeavor, Nilsson teaches wherein the backup host performs at least a first host responsibility of the host responsibilities before the current host is dropped out of the network (column 6, lines 20-30; “In a further embodiment, the receiving condition is dependent on a predetermined quality of 
Regarding dependent claim 3, Barkley-Nilsson teaches the method of claim 2, wherein the backup viability criteria include a requirement regarding at least one of bandwidth, processing power, memory, hardware configurations, software configurations, quality of service metrics of each of the clients, and ability to connect with each other client in the network (Barkley, column 2, lines 16-33; “Selection of the client terminals can be driven by criteria such as performance of the hardware, amount of dynamic memory available on the machine or bandwidth available on the connections to and from the machine hosting the client terminal.”).
Regarding dependent claim 5, Barkley-Nilsson teaches the method of claim 2, Barkley does not specifically teach wherein identifying that the current host has failed to perform one of the host responsibilities is based on a failure by the current host to provide a heartbeat signal or acknowledgement of receipt. However, in the same field of endeavor, Nilsson teaches wherein identifying that the current host has failed to perform one of the host responsibilities is based on a failure by the current host to provide a heartbeat signal or acknowledgement of receipt (column 6, lines 6-19; A response with a predetermined time is an acknowledgement. 

Regarding dependent claim 9, Berkley-Nilsson teaches the method of claim 2, as cited above. Barkley does not specifically teach wherein a plurality of the backup hosts are designated in accordance with an order. However, in the same field of endeavor, Nilsson teaches wherein a plurality of the backup hosts are designated in accordance with an order (column 6, lines 39-55; “The direction priority rules are used to establish communication of the client gaming machine with the game application server that has the highest priority.  If such communication fails, the client gaming machine tries to communicate with the game application server that has the next level of priority and so.”). It would have been obvious to one of ordinary skill in the art before the invention was made to modify Barkley to substitute switching order from Nilsson for switching the host from Barkley to ensure effective takeover by providing alternative game application service and mechanism for choosing between multiple alternative game application services.
Regarding dependent claim 10, Barkley-Nilsson teaches the method of claim 9, wherein replacing the current host with the backup host is based on the order as cited above. Barkley 
Regarding dependent claim 11, Barkley-Nilsson teaches the method of claim 2, wherein different host responsibilities are assigned to different backup hosts (Barkley, column 14, lines 21-28, 35-40; “One of the client terminals 106-1-m in the cluster may be designated as the master virtual conferencing server, while other client terminals 106-1-m may be designated as slave virtual conferencing servers for a conference.” “… a master conference thread may own the conference and do the transcoding and media mixing, but hand off the packets to one or more slave threads to do such operations as encryption, decryption and sending.”), and wherein the current host is replaced by a plurality of backup hosts (Barkley, column 7, lines 56-62; “Once a client terminal 106-1-m has been transformed or instantiated as a virtual 
Regarding claim 12, Barkley teaches a system of allocating hosts for network data distribution (column 1, lines 49-57; “The conferencing server may include a virtual conference manager arranged to select one or more client terminals participating in a conference call to operate as a virtual conferencing server.” column 3, lines 55-63; “SIP is a proposed standard for initiating, modifying, and terminating an interactive user session that involves multimedia elements such as video, voice, instant messaging, online games, and virtual reality.”), the system comprising: 
a plurality of client devices in a network (column 3, lines 38-41; “Conferencing server 102 may comprise any logical or physical entity that is arranged to manage or control a multimedia conference call between client terminals 106-1-m.”); and a server that is designated a current host for the plurality of client devices (column 3, lines 38-41; “Conferencing server 102 may comprise any logical or physical entity that is arranged to manage or control a multimedia conference call between client terminals 106-1-m.”), 
wherein the server comprises: memory that maintains information regarding backup viability criteria for the plurality of clients (column 9, lines 63-67; “Communication media typically embodies computer readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media.”), a communication interface (column 9, lines 57-63; “Communications connections 218 may include various types of standard communication 
and a processor that executes instructions stored in memory (column 9, lines 1-5; “Processing unit 202 may be any type of processor capable of executing software, such as a general-purpose processor…”), wherein execution of the instructions by the processor: 
evaluates a plurality of clients within a network to identify at least one of the clients satisfying backup viability criteria (column 2, lines 21-25; “Selection of the client terminals can be driven by criteria such as performance of the hardware, amount of dynamic memory available on the machine or bandwidth available on the connections to and from the machine hosting the client terminal.”); 
designates the identified client as a backup host to a current host within the network (column 7, lines 30-39; “Virtual conference manager 104 may be arranged to select a client terminal 106-1-m participating in a conference call to operate as a virtual conferencing server. Virtual conference manager 104 may select a particular client terminal 106-1-m based on various types of selection criteria …”); 
transmits network information regarding one or more responsibilities to a current host to the backup host (column 7, lines 45-56; “Once a client terminal 106-1-m has been selected, virtual conference manager 104 may send control information to a virtual conferencing server module (VCSM) 110-1-p implemented for the selected client terminal 106-1-m.”), wherein the 
identifies via the backup host that the current host has failed to perform the host responsibilities (column 13, lines 11-22; “If a failure condition is detected for client terminal 106-4 operating as a first virtual conferencing server, client terminal 106-6 may be transferred from the first virtual conferencing server 106-4 to the second virtual conferencing server 106-5 as indicated by arrow 124.”); and 
replaces the current host with the backup host, wherein the backup host performs the host responsibilities based on the network information (column 7, lines 56-62; “Once a client terminal 106-1-m has been transformed or instantiated as a virtual conferencing server, virtual conference manager 104 may transfer or program the virtual conferencing server with certain conference call operations for one or more other client terminals 106-1-m from conferencing server 102 to the virtual conferencing server.”). Barkley does not specifically teach wherein the backup host performs at least a first host responsibility of the host responsibilities before the current host is dropped out of the network. However, Nilsson teaches wherein the backup host performs at least a first host responsibility of the host responsibilities before the current host is dropped out of the network (column 6, lines 20-30; “In a further embodiment, the receiving condition is dependent on a predetermined quality of response from the game application server, for example the response may be erroneous or inconsistent with the request, or may 
Regarding dependent claim 13, Barkley-Nilsson teaches the system of claim 12, wherein the backup viability criteria include a requirement regarding at least one of bandwidth, processing power, memory, hardware configurations, software configurations, quality of service metrics of each of the clients, and ability to connect with each other client in the network (Barkley, column 2, lines 16-33; “Selection of the client terminals can be driven by criteria such as performance of the hardware, amount of dynamic memory available on the machine or bandwidth available on the connections to and from the machine hosting the client terminal.”).
Regarding dependent claim 15, Barley-Nilsson teaches the system of claim 12, as cited above. Barkley does not specifically teach wherein the server identifies that the current host has failed to perform one of the host responsibilities based on a failure by the current host to provide a heartbeat signal or acknowledgement of receipt. However, in the same field of endeavor, Nilsson teaches wherein the server identifies that the current host has failed to perform one of the host responsibilities based on a failure by the current host to provide a heartbeat signal or acknowledgement of receipt (Nilsson, column 6, lines 6-19; A response with a predetermined time is an acknowledgement. “The client gaming machines 102, 104 are further provided with a mechanism 103 devised to determine dependent on predetermined 
Regarding dependent claim 19, Barkley-Nilsson teaches the system of claim 12, as cited above. Barkley does not specifically teach wherein a plurality of the backup hosts are designated in accordance with an order. However, in the same field of endeavor, Nilsson teaches a plurality of the backup hosts are designated in accordance with an order (column 6, lines 39-55; “The direction priority rules are used to establish communication of the client gaming machine with the game application server that has the highest priority.  If such communication fails, the client gaming machine tries to communicate with the game application server that has the next level of priority and so.”). It would have been obvious to one of ordinary skill in the art before the invention was made to modify Barkley to substitute switching order from Nilsson for switching the host from Barkley to ensure effective takeover by providing alternative game application service and mechanism for choosing between multiple alternative game application services.
Regarding dependent claim 20, Barkley-Nilsson teaches the system of claim 12, as cited above. Barkley does not specifically teach wherein the server replaces the current host with the backup host based on the order, and wherein the server further identifies the order based on at least one of order of connection to the current host, bandwidth, and quality of service. However, in the same field of endeavor, Nilsson teaches wherein the server replaces the 
Regarding dependent claim 21, Barkley-Nilsson teaches the system of claim 12, wherein different host responsibilities are assigned to different backup hosts (Barkley, column 14, lines 21-28, 35-40; “One of the client terminals 106-1-m in the cluster may be designated as the master virtual conferencing server, while other client terminals 106-1-m may be designated as slave virtual conferencing servers for a conference.” “… a master conference thread may own the conference and do the transcoding and media mixing, but hand off the packets to one or more slave threads to do such operations as encryption, decryption and sending.”), and wherein the current host is replaced by a plurality of backup hosts (Barkley, column 7, lines 56-62; “Once a client terminal 106-1-m has been transformed or instantiated as a virtual conferencing server, virtual conference manager 104 may transfer or program the virtual conferencing server with certain conference call operations for one or more other client terminals 106-1-m from conferencing server 102 to the virtual conferencing server.”).

evaluating a plurality of clients within a network to identify at least one of the clients satisfying backup viability criteria (column 2, lines 21-25; “Selection of the client terminals can be driven by criteria such as performance of the hardware, amount of dynamic memory available on the machine or bandwidth available on the connections to and from the machine hosting the client terminal.”); 
designating the identified client as a backup host to a current host within the network (column 7, lines 30-39; “Virtual conference manager 104 may be arranged to select a client terminal 106-1-m participating in a conference call to operate as a virtual conferencing server. Virtual conference manager 104 may select a particular client terminal 106-1-m based on various types of selection criteria …”); 

identifying via the backup host that the current host has failed to perform the host responsibilities (column 13, lines 11-22; “If a failure condition is detected for client terminal 106-4 operating as a first virtual conferencing server, client terminal 106-6 may be transferred from the first virtual conferencing server 106-4 to the second virtual conferencing server 106-5 as indicated by arrow 124.”); and 
replacing the current host with the backup host, wherein the backup host performs the host responsibilities based on the network information (column 7, lines 56-62; “Once a client terminal 106-1-m has been transformed or instantiated as a virtual conferencing server, virtual conference manager 104 may transfer or program the virtual conferencing server with certain conference call operations for one or more other client terminals 106-1-m from conferencing server 102 to the virtual conferencing server.”). Barkley does not specifically teach wherein the backup host performs at least a first host responsibility of the host responsibilities before the current host is dropped out of the network. However, in the same field of endeavor, Nilsson .

Claims 4 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkley and Nilsson as applied to claim 2 and 12 above, and further in view of  Moyer et al., US 6,766,364 B2 (hereafter referred to as Moyer).
Regarding dependent claim 4, Barkley-Nilsson teaches the method of claim 2, as cited above. Barkley-Nilsson does not specifically teach wherein the network information regarding the one or more responsibilities of the current host includes a network name, internet protocol addresses of the plurality of clients in the network, and firewall information. However, in the same field of endeavor, Meijer teaches wherein the network information regarding the one or more responsibilities (column 1, lines 19-27; “…[N]ew types of applications and services (hereinafter collectively referred to as services) including: web server hosting, multi-player gaming, MP3 file sharing, video and voice conferencing, and IP-based services like telnet, FTP, 
Regarding dependent claim 14, Barley-Nilsson teaches the system of claim 12, as cited above. Barkley-Nilsson does not specifically teach wherein the network information regarding the one or more responsibilities of the current host includes a network name, internet protocol addresses of the plurality of clients in the network, and firewall information. However, in the same field of endeavor, Moyer teaches wherein the network information regarding the one or more responsibilities of the current host (column 1, lines 19-27; “…[N]ew types of applications and services (hereinafter collectively referred to as services) including: web server hosting, multi-player gaming, MP3 file sharing, video and voice conferencing, and IP-based services like telnet, FTP, and ssh.”) includes a network name, internet protocol addresses of the plurality of clients in the network, and firewall information (column 3, lines 51-67; “The customer premise .

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkley and Nilsson as applied to claims 2 and 12 above, and further in view of  Meijer et al., US 8,719,143 B2 (hereafter referred to as Meijer).
Regarding dependent claim 6, Berkley-Nilsson teaches the method of claim 2, as recited above. Berkley-Nilsson does not specifically teach the method further comprising continuously polling the current host at periodic intervals for an indication of interrupted communication, wherein identifying that the current host has failed to perform one of the host responsibilities is based on the polling. However, in the same field of endeavor, Meijer  teaches teach the method further comprising continuously polling the current host at periodic intervals for an indication of interrupted communication (column 10, lines 5-10; “In another example, the detection component 202 can continuously, periodically, and/or any combination thereof "ping" the 
Regarding dependent claim 16, Barkley-Nilsson teaches the system of claim 12, as cited above. Barkley-Nilsson does not specifically teach wherein the server further continuously polls the current host at periodic intervals for an indication of interrupted communication, wherein the server identifies that the current host has failed to perform one of the host responsibilities based on the poll. However, in the same field of endeavor, Meijer teaches wherein the server further continuously polls the current host at periodic intervals for an indication of interrupted communication (column 10, lines 5-10; “In another example, the detection component 202 can continuously, periodically, and/or any combination thereof "ping" the network service 104 to ensure proper responsiveness and/or activity associated with a business and/or network service that is not terminating and/or dissolved.”), wherein the server identifies that the current host has failed to perform one of the host responsibilities based on the poll (column 9, lines 65-67; column 10, lines 1-5; “The executor component 102 can include a detection .

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkley and Nilsson as applied to claims 8 and 18 above, and further in view of  Keohane et al., US 2009/0089363 A1 (hereafter referred to a Keohane).
Regarding dependent claim 8, Berkley-Nilsson teaches the method of claim 2, as cited above. Berkley-Nilsson does not specifically teach wherein downloading the backup information to the backup host includes installing an application that includes the backup information. However, in the same field of endeavor, Keohane teaches downloading the backup information to the backup host includes installing an application that includes the backup information (p. 35, “Before Ideal Server utility 110 begins transfer of server and session code/data and application processing to a client system with a higher system value (i.e., superior operating capabilities), Ideal Server utility 110 initiates a process to determine whether a candidate client-server (for example, client 3 203 of FIG. 2) approves a transfer of application data and processing from the current client-server 200 to the candidate client-server (203).”). It would have been obvious to one of ordinary skill in the art before the invention was made to modify Barkley-Nilsson to substitute installing an application for sending 
Regarding dependent claim 18, Barkley-Nilsson teaches the method of claim 12, as cited above. Barkley-Nilsson does not specifically teach wherein the server downloads the backup information to the backup host by installing an application that includes the backup information. However, in the same field of endeavor Keohane teaches wherein the server downloads the backup information to the backup host by installing an application that includes the backup information (p. 35, “Before Ideal Server utility 110 begins transfer of server and session code/data and application processing to a client system with a higher system value (i.e., superior operating capabilities), Ideal Server utility 110 initiates a process to determine whether a candidate client-server (for example, client 3 203 of FIG. 2) approves a transfer of application data and processing from the current client-server 200 to the candidate client-server (203).”). It would have been obvious to one of ordinary skill in the art before the invention was made to modify Barkley-Nilsson to substitute installing an application for sending back up information from Keohane for the sending back-up information from Barkley-Nilsson to provide an application based on each client’s capabilities and compatible with the client and therefore provide better server functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Quiroz, US 2006/0221856 A1, teaches when a master exits the network, a slave device with the highest priority configures itself as the master device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Patrice L Winder/Primary Examiner, Art Unit 2452